Case 1:20-cv-24523-KMW Document 61 Entered on FLSD Docket 11/11/2020 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

  GILEAD SCIENCES, INC.;
  GILEAD SCIENCES IRELAND UC,

                               Plaintiffs,       Civil Action No. 1:20-cv-24523-KMW

  v.

  AJC MEDICAL GROUP, INC.; ALLIANCE
  MEDICAL CENTER, INC.; ALLIED
  HEALTH ORGANIZATION, INC.; BAIKAL
  MARKETING GROUP, INC.; A BETTER
  YOU WELLNESS CENTER, LLC; 3RD
  STEP RECOVERY GROUP, INC. D/B/A
  CONTINENTAL WELLNESS CENTER;
  COMMUNITY       HEALTH     MEDICAL
  CENTER LLC; DOCTORS UNITED, INC.
  D/B/A DOCTORS UNITED GROUP;
  FLORIMED MEDICAL CENTER CORP.;
  JUAN JESUS SALINA, M.D. CORP.;
  LABS4LESS       LLC;      PHYSICIAN
  PREFERRED       PHARMACY,       INC.;
  POSITIVE HEALTH ALLIANCE, INC.;
  PRIORITY HEALTH MEDICAL CENTER,
  INC.; TESTING MATTERS INC.; UNITED
  CLINICAL LABORATORY LLC; UNITED
  PHARMACY LLC; WELL CARE LLC;
  TAMARA ALONSO; JEAN ALEXANDRE;
  CHENARA       ANDERSON;     MYRIAM
  AUGUSTINE; TWIGGI BATISTA; ARSEN
  BAZYLENKO;      MICHAEL    BOGDAN;
  BARBARA       BRYANT;    AUGUSTINE
  CARBON; JENNIFER JOHN CARBON;
  KHADIJAH      CARBON;    ALEJANDRO
  CASTRO;     JOHN    CATANO;    JEAN
  CHARLOT;       SHONTA      DARDEN;
  ALEXANDER         EVANS;     MARIA
  FREEMAN;         JESULA       GABO;
  SHAJUANDRINE GARCIA; BARBARA
  GIBSON; KERLINE JOSEPH; VIERGELA

                                             1
Case 1:20-cv-24523-KMW Document 61 Entered on FLSD Docket 11/11/2020 Page 2 of 5




  JOSEPH; ANDRE KERR; GARY KOGAN;
  CASSANDRA     LOUISSAINT;    CORA
  MANN;    NICK    MYRTIL;   IFEOMA
  NWOFOR; ERIK JOSEPH PAVAO; WILLIE
  PEACOCK; MICHAEL PIERCE; MICHEL
  POITEVIEN; JEAN RODNEY; TATIANA
  ROZENBLYUM; JUAN JESUS SALINA;
  DIMITRY SHAPOSHNIKOV; ROMAN
  SHEKHET; KIRILL VESSELOV; MIKHAIL
  VESSELOV; TOMAS WHARTON,

                                Defendants.
  _______________________________________/

                     DECLARATION OF IFEOMA NWOFOR
                  IN RESPONSE TO SHOW CAUSE ORDER AND
             OPPOSITION TO PLAINTIFFS’ EXPEDITED MOTIONS FOR
       A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

  I, Ifeoma Nwofor, pursuant to 28 U.S.C. § 1746, declare as follows:

  1.      My name is Ifeoma Nwofor, a Florida resident and a Registered Nurse Practitioner at

  Care 4 U Community Health Center.

  2.      I have personal knowledge of the matters set forth in this declaration.

  3.      I have been employed at Care 4 U Community Health Center as a Nurse Practitioner for

  over two (2) years. In addition to my employment at Care 4 U Community Health Center, I am

  also employed at GreenMed Senior Medical Center (Healthmax) as a Nurse Practitioner for over

  five (5) years.

  4.      I have never worked anywhere else in my capacity as a Florida registered nurse

  practitioner.

  5.      I have no business or professional relationship with AJC Medical Group, Inc., Alliance

  Medical Center, Inc.; Allied Health Organization, Inc., A Better You Wellness Center, LLC;

  Baikal Marketing Group, Inc.; 3rd Step Recovery Group, Inc., d/b/a Continental Wellness Center;


                                                   2
Case 1:20-cv-24523-KMW Document 61 Entered on FLSD Docket 11/11/2020 Page 3 of 5




  Community Health Medical Center, LLC; Doctors United, Inc. d/b/a Doctors United Group;

  Florimed Medical Center Corp.; Juan Juan Jesus Salina, M.D. Corp.; Positive Health Alliance,

  Inc.; Priority Health Medical Center, Inc., and Well Care, LLC., or any of the Defendant clinics

  listed in this lawsuit.

  6.      I also do not know Tamara Alonso or any of the other Prescriber Defendants listed in this

  case, namely Barbara Bryant, John Catano, Alexander Evans, Jesula Gabo, Kerline Joseph,

  Viergela Joseph, Andre Kerr, Cassandra Louissant, Michael Pierce, Michel Poitevien and Jean

  Rodney.

  7.      I also do not know nor have I ever had a working or professional relationship with any of

  the Pharmacy Defendants listed in this case, namely, Physician Preferred Pharmacy, Inc., United

  Pharmacy, LLC.

  8.      Care 4 U Health Center is a federally funded entity and engages in a federal program

  called 340B. Care 4 U is also affiliated with Gilead to provide Descovy and Truvada for Pre-

  Exposure Prophylaxis (PrEP) for HIV prevention, and Biktarvy for the actual management of

  HIV to eligible uninsured persons through Gilead’s Advancing Access Medication Assistance

  Program (MAP) and Patient Assistance Program (PAP) respectively.

  9.      I have never engaged in a scheme with anyone to fraudulent bill Gilead for medication

  prescribed under PrEP and/or MAP.

  10.     The MAP card #98847236409 referenced by Gilead on pages 17 to 20 of Gilead’s

  statement of facts, and in Gilead’s complaints Exhibit C page 11 belongs to a client who

  established care with me at Care 4 U, on January 28, 2020, and not at AJC. I have never worked

  for AJCO.




                                                  3
Case 1:20-cv-24523-KMW Document 61 Entered on FLSD Docket 11/11/2020 Page 4 of 5




  11.     His MAP enrollment was created at Care 4 U on January 28th, 2020. On the same day, I

  issued a prescription for Descovy tablet.

  12.     The prescription in question was filled by Care 4 U contracted pharmacy - Solera

  Specialty Pharmacy on the referenced dates - March 9, 2020 and April 6, 2020. Solera Specialty

  Pharmacy is completely independent of AJC or its affiliates or any of the named Pharmacy

  Defendants.

  13.     After the enrollment of the patient on January 28, 2020 through Care 4 U, that specific

  prescription was first filled on March 9, 2020, and refilled roughly a month later, on April 06,

  2020.

  14.     The patient with MAP card #98847236409 was enrolled at Care 4 U by Gilead’s

  Advancing Access on January 28, 2020. The prescription I issued was based on the enrollment at

  Care 4 U and not AJC Medical or any of its affiliates.

  15.     The prescriptions in question were both filled at Solera Specialty Pharmacy. Solera

  Specialty pharmacy has no affiliation with AJC Medical or any of its affiliates.

  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on: November 11, 2020
  Plantation, Florida
                                                                __Ifeoma Nwofor__________
                                                                Ifeoma Nwofor




                                                    4
Case 1:20-cv-24523-KMW Document 61 Entered on FLSD Docket 11/11/2020 Page 5 of 5




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 11, 2020, I electronically filed the foregoing

  with the Clerk of Court using the Court’s CM/ECF system. I also hereby certify that the

  foregoing document is being served this day on all counsel of record identified on the Service

  List in the manner specified, via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.


                                                            /s/ Owei Z. Belleh______________
                                                            Owei Z. Belleh, Esq.
                                                            FBN.: 617598
                                                            The Belleh Law Group, PLLC
                                                            Iberia Bank Financial Center
                                                            150 S. Pine Island Road Suite 300
                                                            Plantation, Florida 33324
                                                            Tel: (888) 450-7999
                                                            Eservice: eservice@bellehlaw.com
                                                            owei@bellehlaw.com




                                                   5
